HATHAWAY, Judge,
dissenting.
When possible, the court should sensibly construe statutes to accomplish the legislative intent and to avoid invalidation. Mendelsohn v. Superior Court in and for Maricopa County, 76 Ariz. 163, 261 P.2d 983 (1953). In the case before us, the difficulty arises in the construction of the language in A.R.S. § 20 — 673(D), and in particular, the word “coverage” as synonymous with policy limits. The statute would be consistent with Art. 18, § 6 of the state constitution if the term “coverage” were interpreted to mean the actual amount the claimant is entitled to recover under the uninsured motorist policy. Cf., State Farm Mutual Automobile Insurance Co. v. Brower, 204 Va. 887, 134 S.E.2d 277 (1964) (“coverage” means “the protection . . . [the insurer] contracted to give”). Thus, the salutary legislative scheme to afford maximum insurance protection could be carried into effect. On this basis, I would reverse and remand for proceedings to satisfy the judgment against the uninsured motorist carrier.